DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Cancel claim 8
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the limitations of claim 1.  Specifically, the prior art fails to teach  cleaning of a substrate processing apparatus, comprising cleaning an inside of an exhaust pipe through which a gas of an inside of a processing container is exhausted by removing a deposit on a downstream side of an opening/closing valve in the exhaust pipe by supplying a first exhaust pipe cleaning gas containing fluorine to the downstream side of the opening/closing valve in the exhaust pipe in a state in which the opening/closing valve provided in a middle of the exhaust pipe is closed; and removing a deposit on an upstream side of the opening/closing valve in the exhaust pipe by supplying a second exhaust pipe cleaning gas not containing fluorine as a gas constituent element to the inside of the processing container in a state in which the opening/closing valve is opened.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukuda teaches cleaning a chamber with fluorine radicals. Yoshida et al. teach purging a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



 /Sharidan Carrillo/Primary Examiner, Art Unit 1711     
bsc